Exhibit 10.XVIII

LOAN AGREEMENT

by and between

OAK RIDGE FINANCIAL SERVICES, INC.

and

SILVERTON BANK, NATIONAL ASSOCIATION

DATED JUNE 30, 2008



--------------------------------------------------------------------------------

LOAN AGREEMENT

Agreement, dated as of the 30th day of June, 2008, by and between Oak Ridge
Financial Services, Inc., a North Carolina corporation and a bank holding
company (the “Borrower”), and Silverton Bank, National Association (the
“Lender”) (“Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lender extend credit to the
Borrower in an aggregate principal amount of up to $9,000,000.00, the proceeds
of which will be used for working capital and general corporate purposes,
including funding loan growth and future fixed asset expansion of the Bank of
Oak Ridge (as hereinafter defined) through contributions of capital to Bank of
Oak Ridge; and

WHEREAS, the Lender is willing to extend such credit to the Borrower pursuant to
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Definitions. In addition to other words and terms defined elsewhere
in this Agreement, the following words and terms have the following meanings,
respectively, unless the context otherwise clearly requires:

“Affiliate” shall mean any (a) director, officer or employee of the Person, or
(b) Person directly or indirectly controlling or controlled by, or under direct
or indirect common control with, another Person. A Person shall be deemed to
control another Person if the controlling Person directly or indirectly, either
individually or together with (in the case of an individual) his spouse, lineal
descendants and ascendants and brothers or sisters by blood or adoption or
spouses of such descendants, ascendants, brothers and sisters, owns 5% or more
of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct, or cause the direction of, the
management or policies of the controlled Person, whether through the ownership
of voting securities, through common directors, trustees or officers, by
contract or otherwise.

“Agreement” shall mean this Loan Agreement, as amended, modified or supplemented
from time to time.

“Applicable Rate” shall mean the rate per annum equal to the Prime Rate minus
1.25%; provided, however, that in no event shall the Applicable Rate be less
than 4.0%.

“Authorized Representative” shall mean each Person designated from time to time,
as appropriate, in writing by the Borrower to the Lender for the purpose of
giving notices of borrowing, which designation shall continue in full force and
effect until terminated in writing by the Borrower to the Lender.

“Banking Liabilities” means (i) any deposits with any Bank Subsidiary or funds
collected by any Bank Subsidiary, (ii) any banker’s acceptance credit of any
Bank Subsidiary, (iii) any check, note, certificate of deposit, money order,
letter of credit, travelers



--------------------------------------------------------------------------------

check, draft or bill of exchange issued, accepted or endorsed by any Bank
Subsidiary, (iv) any discount with, borrowing from, or other obligation to, any
Federal Reserve Bank, (v) any agreement made by any Bank Subsidiary to purchase
or repurchase securities, loans or federal funds or any interest or
participation in any thereof, (vi) any guarantee or similar obligation incurred
by any Bank Subsidiary in such circumstances as may be incidental or usual in
carrying on the banking or trust business of a bank or trust company, (vii) any
transaction in the nature of an extension of credit, whether in the form of a
commitment or otherwise, undertaken by any Bank Subsidiary for the account of a
third party with the application of the same banking considerations and legal
lending limits that would be applicable if the transaction were a loan to such
party and (viii) any transaction in which any Bank Subsidiary acts solely in a
fiduciary or agency capacity.

“Bank of Oak Ridge” shall mean, a North Carolina banking corporation and a
wholly-owned subsidiary of the Borrower.

“Bank Subsidiary” shall mean Bank of Oak Ridge and any Person which is now or
hereafter a banking/depository institution and which is now or hereafter
“controlled” by the Borrower within the meaning of 12 U.S.C. Section 1841(a), as
amended.

“Borrower” shall mean Oak Ridge Financial Services, Inc., a North Carolina
corporation and a bank holding company, having its principal place of business
at 2211 Oak Ridge Road, Oak Ridge, North Carolina 27310.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in Charlotte, North Carolina.

“Capital Lease” shall mean any lease of any tangible or intangible property
(whether real, personal or mixed), however denoted, which is required by GAAP to
be reflected as a liability on the balance sheet of the lessee.

“Capitalized Lease Obligation” shall mean, with respect to each Capital Lease,
the amount of the liability reflecting the aggregate discounted amount of future
payments under such Capital Lease calculated in accordance with GAAP and
statement of financial accounting standards No. 13 (as supplemented and modified
from time to time), and any corresponding future interpretations by the
Financial Accounting Standards Board or any successor thereto.

“Change in Control” shall mean (a) the acquisition by any Person, or two or more
Persons acting in concert, of the beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting
ownership interests of the Borrower or (b) the lease, sale or transfer or other
disposition of all or substantially all of the assets of the Borrower or any
Subsidiary in one or a series of transactions to any Person, or two or more
Persons acting in concert.

“Closing” shall mean the closing of the transactions provided for in this
Agreement on the Closing Date.

“Closing Date” shall mean June 30, 2008 or such other date upon which all of the
conditions set forth in Section 4.01 of this Agreement have been satisfied or
waived by the Lender.

“Code” shall mean the Internal Revenue Code of 1986, as amended, along with the
rules, regulations, decisions and other official interpretations in connection
therewith.



--------------------------------------------------------------------------------

“Contamination” shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

“Current Maturities” shall mean, for the period of determination, the sum of
(i) the current principal maturities of all Indebtedness, having an original
term of one (1) year or more plus (ii) any prepayments made in the prior twelve
(12) month period with respect to such Indebtedness (excluding, however, any
prepayment arising out of a refinance or partial refinance of the Indebtedness
that was prepaid), in each case determined and consolidated for the Borrower and
its Subsidiaries in accordance with GAAP.

“Debt” shall mean, collectively, (A) all Indebtedness, whether of principal,
interest, fees, expenses or otherwise, of the Borrower to the Lender, whether
now existing or hereafter incurred including, but not limited to, future loans
and advances, if any, under this Agreement, the Note and the other Loan
Documents, as the same may be amended from time to time, together with any and
all extensions, renewals, refinancings or refundings thereof in whole or in
part; (B) all other obligations for the repayment of borrowed money, whether of
principal, interest, fees, expenses or otherwise, of the Borrower to the Lender,
whether now existing or hereafter incurred, whether under letters or advices of
credit, lines of credit, Hedging Obligations, other financing arrangements or
otherwise (including, but not limited to, any obligations arising as a result of
any overdrafts), whether or not related to this Agreement or to the Note,
whether or not contemplated by the Lender or the Borrower at the date hereof and
whether direct, indirect, matured or contingent, joint or several, or otherwise,
together with any and all extensions, renewals, refinancings or refundings
thereof in whole or in part; (C) all costs and expenses including, without
limitation, to the extent permitted by Law, reasonable attorneys’ fees and legal
expenses, incurred by the Lender in the collection of any of the indebtedness
referred to in clauses (A) or (B) above in amounts due and owing to the Lender
under this Agreement or the other Loan Documents; and (D) any advances made by
the Lender for the maintenance, preservation, protection or enforcement of, or
realization upon, any property or assets now or hereafter made subject to a Lien
granted pursuant to this Agreement, the other Loan Documents or pursuant to any
agreement, instrument or note relating to any of the Debt, including, without
limitation, advances for taxes, insurance, repairs and the like.

“Debt Service” shall mean, for the period of determination, the sum of
(i) Interest Expense (including, without limitation, the estimated Interest
Expense on the Loan (assuming that the Loan is fully funded and is accruing
interest at the Applicable Rate)) plus (ii) Current Maturities, in each case
determined and consolidated for the Borrower and its Subsidiaries in accordance
with GAAP.

“Debt Service Coverage Ratio” shall mean, for any period of four consecutive
Fiscal Quarters of the Borrower, the ratio of (a) the sum of 75% of Net Income
to (b) Debt Service, in each case determined and consolidated for the Borrower
and its Subsidiaries in accordance with GAAP.

“Distributions” shall mean, for the period of determination, (i) all
distributions of cash, securities or other property (other than capital stock)
on or in respect of any shares of any class of capital stock of the Borrower and
(ii) all purchases, redemptions or other acquisitions by the Borrower of any
shares of any class of capital stock of the Borrower, in each case determined
and consolidated for the Borrower and its Subsidiaries in accordance with GAAP.

“Environmental Laws” shall mean all federal, state, local and foreign Laws and
any consent decrees, settlement agreements, judgments, orders, directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health or the environment; (iii) employee safety in the workplace; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation,



--------------------------------------------------------------------------------

labeling, transport, storage, collection, distribution, disposal or release or
threat of release of Regulated Substances; (v) the presence of Contamination;
(vi) the protection of endangered or threatened species; and (vii) the
protection of Environmentally Sensitive Areas.

“Environmental Liability” shall mean all liability arising under, resulting from
or imposed by any Environmental Law and all liability imposed under common law
with respect to the use, treatment, generation, storage, disposal, discharge or
other handling or release of any Regulated Substance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect as of the date of this Agreement and as amended from time to time in the
future, and any successor statute of similar impact, and the rules and
regulations thereunder, or from time to time in effect.

“Event of Default” shall mean any of the Events of Default described in
Section 7.01 of this Agreement.

“Excess Amount” shall mean that as set forth in Section 2.01(d) hereof.

“Excess Interest” shall mean that as set forth in Section 2.02(d) hereof.

“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereof.

“Federal Reserve” shall mean the Board of Governors of the Federal Reserve
System.

“Fiscal Quarter(s)” shall mean the period(s) of January 1 through
March 31, April 1 through June 30, July 1 through September 30 and October 1
through December 31 of each calendar year.

“GAAP” shall mean generally accepted accounting principles (as such principles
may change from time to time) which shall include the official interpretations
thereof by the Financial Accounting Standards Board applied on a consistent
basis (except for changes in application in which the Borrower’s independent
certified public accountants concur).

“Guaranty” shall mean any obligation of a Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any contingent obligation or agreement
to indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

“Hedging Contracts” shall mean interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements or any other agreements or
arrangements entered into by any Loan Party and designed to protect such Loan
Party against fluctuations in interest rates or currency exchange rates.

“Hedging Obligations” shall mean, with respect to a Loan Party, all liabilities
of the Loan Party under Hedging Contracts.

“Indebtedness” means, without duplication, all of a Person’s liabilities,
obligations and indebtedness to any Person of any and every kind and nature,
whether primary, secondary, direct, indirect, absolute, contingent, fixed or
otherwise, heretofore, now and/or from time to time hereafter owing, due or
payable, however evidenced, created, incurred, acquired or owing and however
arising, whether under written or oral agreement, by operation of law or
otherwise. Without in any way limiting the generality of the foregoing,
Indebtedness specifically includes (i) indebtedness for borrowed money,
(ii) obligations evidenced by bonds, debentures,



--------------------------------------------------------------------------------

notes or other similar instruments, (iii) any Trust Preferred Indebtedness,
(iv) obligations to pay the deferred purchase price of property or services,
(iv) all obligations under a Capital Lease and the amount of such Indebtedness
shall be the aggregate amount of Capitalized Lease Obligations with respect to
such Capital Lease, (vi) all net obligations under any Hedging Obligations and
all obligations (contingent or otherwise) under any letter of credit, banker’s
acceptance, Guaranty or indemnification agreement and (vii) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vi) above; provided, however, that for the
avoidance of doubt, Indebtedness shall not include any Indebtedness arising out
of clauses (i), (ii) or (iii) of the definition of Banking Liabilities incurred
in the ordinary course of any Bank Subsidiary’s business. The amount of any net
obligation with respect to any Hedging Obligation on any date shall be deemed to
be the Swap Termination Value thereof as of such date.

“Indemnified Liabilities” shall mean that as set forth in Section 8.15 hereof.

“Indemnitees” shall mean that as set forth in Section 8.15 hereof.

“Interest Expense” shall mean, for the period of determination, all interest
accruing during such period on Indebtedness, in each case determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

“Lender” shall mean as set forth in the preamble hereof and its successors and
assigns.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature including, but
not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security for Indebtedness.

“Loan” or “Loans” mean, singularly or collectively, as the context may require,
that as set forth in Section 2.01(a) hereof.

“Loan Account” shall mean that as set forth in Section 2.07 hereof.

“Loan Document” or “Loan Documents” shall mean, singularly or collectively as
the context may require, this Agreement, the Note, the Stock Pledge Agreement,
any UCC financing statements filed in accordance with the Stock Pledge Agreement
and any and all other documents, instruments, certificates and agreements
executed and delivered in connection with this Agreement, as any of them may be
amended, modified, extended or supplemented from time to time.

“Loan Party” or “Loan Parties” shall mean, singularly or collectively as the
context may require, the Borrower, each Bank Subsidiary and any other Person
(other than the Lender) that becomes a party to this Agreement, the Note or any
other Loan Document.

“Material Adverse Change” shall mean a material adverse change in (a) the
business, operations, condition (financial or otherwise) or prospects of any
Loan Party; (b) the ability of the Borrower to perform any of its payment or
other obligations under this Agreement or the ability of any Loan Party to
perform any of its obligations under any other Loan Document to which it is a
party; (c) the legality, validity or enforceability of the obligations of the
Borrower under this Agreement or any Loan Party under any other Loan Document to
which it is a party; or (d) the ability of the Lender to exercise its rights and
remedies with respect to, or otherwise realize upon, any security for the Debt.



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, condition (financial or otherwise) or prospects of any
Loan Party; (b) the ability of the Borrower to perform any of its payment or
other obligations under this Agreement or the ability of any Loan Party to
perform any of its obligations under any other Loan Document to which it is a
party; (c) the legality, validity or enforceability of the obligations of the
Borrower under this Agreement or any Loan Party under any other Loan Document to
which it is a party; or (d) the ability of the Lender to exercise its rights and
remedies with respect to, or otherwise realize upon, any security for the Debt.

“Maturity Date” shall mean June 30, 2010 or such earlier date on which the Debt
shall terminate as provided in this Agreement.

“Maximum Rate” shall mean that as set forth in Section 2.02(d) hereof.

“Memorandum of Understanding” shall mean any memorandum of understanding between
the Borrower or any Bank Subsidiary and an Official Body that either (a) the
Borrower discloses to the public in any filing with the Securities and Exchange
Commission or to such Bank Subsidiary’s liability bond issuer, or (b) the Lender
reasonably deems to be material.

“Net Income” shall mean, for the period of determination, net income (after
taxes), in each case determined and consolidated for the Borrower and its
Subsidiaries in accordance with GAAP.

“Non-Performing Assets” shall mean, for the period of determination, the
aggregate sum of all (i) cash basis loans, (ii) loans 90 days or more past due,
(iii) renegotiated loans, (iv) other real estate owned and (v) other assets
defined as “other non-performing assets”, in each case determined and
consolidated for the Borrower and its Bank Subsidiaries in accordance with GAAP.

“Non-Performing Assets Ratio” shall mean, for the period of determination, the
ratio of (i) Non-Performing Assets divided by (ii) the sum of (a) total loans
and (b) other real estate owned, in each case determined and consolidated for
the Borrower and its Bank Subsidiaries in accordance with GAAP.

“Note” shall mean the Promissory Note of the Borrower executed and delivered
pursuant to this Agreement, together with all extensions, renewals, refinancings
or refundings in whole or in part, as amended, modified or supplemented from
time to time.

“Notices” shall mean that as set forth in Section 8.04 hereof.

“Office”, when used in connection with the Lender, shall mean its designated
office located at 2115 Rexford Road, Suite 415, Charlotte, North Carolina 28211
or such other office of the Lender as the Lender may designate in writing from
time to time.

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, board, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

“Person” shall mean an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization or government
or agency or political subdivision thereof.



--------------------------------------------------------------------------------

“Permitted Liens” shall mean: (a) Liens for taxes, assessments, or governmental
charges, carriers’, warehousemen’s, repairmen’s, mechanics’, materialmen’s and
other like Liens, which are either not delinquent or are being contested in good
faith by appropriate proceedings which will prevent foreclosure of such Liens,
and against which adequate cash reserves have been provided; (b) easements,
restrictions, minor title irregularities and similar matters which have no
material adverse effect upon the ownership and use of the affected Property;
(c) Liens or deposits in connection with worker’s compensation, unemployment
insurance, social security or other insurance or to secure customs duties,
public or statutory obligations in lieu of surety, stay or appeal bonds, or to
secure performance of contracts or bids, other than contracts for the payment of
money borrowed, or deposits required by law as a condition to the transaction of
business or other Liens or deposits of a like nature made in the ordinary course
of business; (d) Liens in favor of the Lender pursuant to the Loan Documents;
(e) Liens evidenced by conditional sales, purchase money mortgages or other
title retention agreements on, or leases with respect to, machinery and
equipment (acquired in the ordinary course of business and otherwise permitted
to be acquired hereunder) which are created at the time of the acquisition of
such property solely for the purposes of securing the Indebtedness incurred to
finance the cost of such property, provided no such Lien shall extend to any
property other than the property so acquired and identifiable proceeds; and
(f) Liens to secure, or which are granted in connection with, Banking
Liabilities of the Borrower or a Bank Subsidiary.

“Potential Default” shall mean any event or condition which with notice, passage
of time or determination by the Lender, or any combination of the foregoing,
would constitute an Event of Default.

“Prime Rate” shall mean that rate of interest determined using The Wall Street
Journal “U.S. Prime Rate” reported as of such day, notwithstanding the fact that
such rate may actually be published on a later date and in the event more than
one “U.S. Prime Rate” shall be reported, the Prime Rate for purposes hereof
shall be the highest such published “U.S. Prime Rate”.

“Property” shall mean all real property, either owned or leased, of the Borrower
or any of its Subsidiaries.

“Regulated Substances” shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a “hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

“Required Deductions” shall mean that as set forth in Section 2.05 hereof.

“Shares” shall mean one hundred percent (100%) of the issued and outstanding
capital stock of Bank of Oak Ridge.

“Stock Pledge Agreement” shall mean the Stock Pledge Agreement, dated of even
date herewith, made by the Borrower to the Lender with respect to the Shares, as
amended, modified or supplemented from time to time.

“Subsidiary” or “Subsidiaries” of a Person shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person



--------------------------------------------------------------------------------

is a general partner or of which 50% or more of the partnership interests is at
the time directly or indirectly owned by such Person or one or more of such
Person’s Subsidiaries, (iii) any limited liability company of which such Person
is a member or of which 50% or more of the limited liability company interests
is at the time directly or indirectly owned by such Person or one or more of
such Person’s Subsidiaries or (iv) any corporation, trust, partnership, limited
liability company or other entity which is controlled or capable of being
controlled by such Person or one or more of such Person’s Subsidiaries.

“Swap Termination Value” means, in respect of any one or more Hedging Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Contracts, (a) for any date on or after the
date such Hedging Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Contracts (which may include the Lender or any
Affiliate of the Lender).

“Tier 1 Capital” shall mean the Tier 1 capital determined in accordance with
Appendix A to Regulation Y of the Board of Governors of the Federal Reserve
System as from time to time in effect, and any successor or other regulation or
official interpretation of said Board of Governors relating thereto.

“Tier 2 Capital” shall mean the Tier 2 capital determined in accordance with
Appendix A to Regulation Y of the Board of Governors of the Federal Reserve
System as from time to time in effect, and any successor or other regulation or
official interpretation of said Board of Governors relating thereto.

“Trust Preferred Indebtedness” shall mean any Indebtedness issued by
the Borrower or any Subsidiary that qualifies as Tier 1 Capital or Tier 2
Capital.

“UCC” shall mean the Uniform Commercial Code or other similar Law as in effect
on the date of this Agreement and as amended from time to time, of the Official
Body having jurisdiction with respect to all or any portion of the collateral
granted or assigned to the Lender from time to time under or in connection with
this Agreement.

1.02 Construction and Interpretation.

(a) Construction. Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the
plural, the part the whole and “or” has the inclusive meaning represented by the
phrase “and/or”. References in this Agreement to “judgments” of the Lender
include good faith estimates by the Lender (in the case of quantitative
judgments) and good faith beliefs by the Lender (in the case of qualitative
judgments). The definition of any document or instrument includes all schedules,
attachments and exhibits thereto and all renewals, extensions, supplements,
restatements and amendments thereof. “Hereunder”, “herein”, “hereto”, “hereof”,
“this Agreement” and words of similar import refer to this entire document;
“including” is used by way of illustration and not by way of limitation unless
the context clearly indicates to the contrary; and any action required to be
taken by the Borrower is to be taken promptly, unless the context clearly
indicates to the contrary.

(b) Lender’s Discretion and Consent. Whenever the Lender is granted the right
herein to act in its sole discretion or to grant or withhold consent, such right
shall be exercised in good faith and in a reasonable manner.



--------------------------------------------------------------------------------

(c) Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principals of consolidation,
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. In the event of any change after the
date hereof in GAAP, and if such change would result in the inability to
determine compliance with the financial covenants set forth in Section 5.12
based upon the Borrower’s regularly prepared financial statements by reason of
the preceding sentence, then the parties hereto agree to endeavor, in good
faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would not affect the substance thereof, but
would allow compliance therewith to be determined in accordance with the
Borrower’s financial statements at that time.

ARTICLE II

THE CREDIT FACILITY

2.01 The Revolving Credit Facility Commitment.

(a) Revolving Credit Loans. Subject to the terms and conditions and relying upon
the representations and warranties set forth in this Agreement, the Note and the
other Loan Documents, the Lender agrees to make loans (each, a “Loan” and,
collectively, the “Loans”) to the Borrower at any time and from time to time on
or after the Closing Date and to and including the Business Day immediately
preceding the Maturity Date, in an aggregate principal amount not exceeding at
any time outstanding $9,000,000.00. Within the limits of time and amounts set
forth in this Section 2.01, and subject to the other provisions of this
Agreement including, without limitation, the Lender’s right to demand repayment
of the Loans upon the occurrence of an Event of Default, the Borrower may
borrow, repay and reborrow under this Section 2.01.

(b) Note. The obligation of the Borrower to repay the unpaid principal amount of
the Loans made to the Borrower by the Lender and to pay interest on the unpaid
principal amount thereof shall be evidenced by the Note of the Borrower, dated
the Closing Date, which shall be in form and substance satisfactory to the
Lender. The executed Note shall be delivered by the Borrower to the Lender on
the Closing Date.

(c) Making Loans. Subject to the terms and conditions set forth in this
Agreement and the other Loan Documents, and provided that the Borrower has
satisfied all applicable conditions specified in Article IV hereof, the Lender
shall make Loans to the Borrower. Each Loan shall be made on such Business Day
and in such amount as an Authorized Representative of the Borrower shall request
by written notice received by the Lender no later than 10:00 a.m. (Charlotte,
North Carolina time) on the Business Day prior to the date of requested
disbursement of the requested Loan. Subject to the terms and conditions of this
Agreement, the Lender shall make the proceeds of the Loan available to the
Borrower at the Lender’s Office in immediately available funds not later than
3:00 p.m. (Charlotte, North Carolina time) on the date of requested
disbursement.

(d) Maximum Principal Balance of all Loans. The sum of the aggregate principal
amount of all Loans shall not exceed $9,000,000.00. The Borrower agrees that if
at any time the sum of the aggregate principal amount of all Loans outstanding
exceeds $9,000,000.00 (the “Excess Amount”), the Borrower shall promptly pay to
the Lender such Excess Amount. If not sooner paid, the entire balance of all
outstanding Loans, together with all unpaid accrued interest thereon, and all
other sums and costs owed to the Lender by the Borrower with respect to the
Loans shall be immediately due and payable on the Maturity Date, without notice,
presentment or demand of any kind.



--------------------------------------------------------------------------------

2.02 Interest Rates.

(a) Interest on the Loans. Subject to the terms and conditions of this
Agreement, the aggregate outstanding principal balance of all Loans shall bear
interest for each day at a fluctuating rate per annum equal to the Applicable
Rate.

(b) Interest Payments. Interest on the Loans shall be due and payable on the
first (1st) day of each Fiscal Quarter, in arrears, commencing on October 1,
2008, and on the first (1st) day of each successive Fiscal Quarter thereafter to
and including the Maturity Date. After maturity of the Loans (whether upon the
occurrence of an Event of Default, by acceleration or otherwise) interest on
such part of the Loans shall be immediately due and payable without notice,
presentment or demand. If not sooner paid, the entire principal balance of all
outstanding Loans, all unpaid interest accrued thereon and all other sums and
costs owed to the Lender by the Borrower pursuant to the Loans shall be
immediately due and payable on the Maturity Date, without notice, presentment or
demand of any kind.

(c) Calculation of Interest and Fees; Adjustment to Prime Rate. Interest on the
Loans, unpaid fees and other sums payable hereunder shall be computed on the
basis of a year of three hundred sixty (360) days and paid for the actual number
of days elapsed. In the event of any change in the Prime Rate, the rate of
interest applicable to each Loan shall be adjusted effective the next calendar
day to correspond with such change; except any interest rate charged hereunder
shall not exceed the Maximum Rate.

(d) Interest After Maturity or Default; Interest Laws. Upon the occurrence and
during the continuance of an Event of Default, the unpaid principal amount of
the Loans or any portion thereof, accrued interest thereon, any fees or any
other sums payable hereunder shall thereafter until paid in full bear interest
at a rate per annum equal to the Applicable Rate plus four percent (4.00%).
Notwithstanding any provisions to the contrary contained in this Agreement or
any other Loan Document, the Borrower shall not be required to pay, and the
Lender shall not be permitted to collect, any amount of interest in excess of
the maximum amount of interest permitted by applicable Law (“Excess Interest”).
If any Excess Interest is provided for or determined by a court of competent
jurisdiction to have been provided for in this Agreement or in any other Loan
Document, then, in such event: (1) the provisions of this subsection shall
govern and control; (2) the Borrower shall not be obligated to pay any Excess
Interest; (3) any Excess Interest that the Lender may have received hereunder
shall be, at the Lender’s option, (a) applied as a credit against the
outstanding principal balance of the Debt or accrued and unpaid interest (not to
exceed the maximum amount permitted by Law), (b) refunded to the payor thereof,
or (c) any combination of the foregoing; (4) the interest rate(s) provided for
herein shall be automatically reduced to the maximum lawful rate allowed from
time to time under applicable Law (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been and shall be, reformed and
modified to reflect such reduction; and (5) the Borrower shall have no action
against the Lender for any damages arising out of the payment or collection of
any Excess Interest.

2.03 Late Charge. Upon the occurrence of an Event of Default with respect to the
payment of any installment of interest or principal on the Note which continues
for more than fifteen (15) days after the said installment becomes due, in
addition to making payment of the installment due and any interest thereon at
the interest rates provided in Section 2.02(d) hereof, the Borrower shall pay to
the Lender upon demand a late charge in an amount equal to four percent
(4.0%) of any such overdue installment.

2.04 Fees. The Borrower shall pay to the Lender a non-refundable Loan facility
fee on or before the Closing Date, in the amount of $22,500.00.



--------------------------------------------------------------------------------

2.05 Payments. All payments to be made in respect of principal, interest, fees
or other amounts due from the Borrower under this Agreement or under the Note
are payable at 3:00 p.m., (Charlotte, North Carolina time), on the day when due,
without presentment, demand, protest or notice of any kind, all of which are
expressly waived, and an action for the payments will accrue immediately. All
such payments must be made to the Lender at its Office in U.S. Dollars and in
funds immediately available at such Office, without setoff, counterclaim or
other deduction of any nature. The Lender may in its discretion deduct such
payments from the Borrower’s demand or deposit accounts with the Lender on the
due date. All such payments shall be applied at the option of the Lender to
accrued and unpaid interest, outstanding principal and other sums due under this
Agreement in such order as the Lender, in its sole discretion, shall elect. All
such payments shall be made absolutely net of, without deduction or offset, and
altogether free and clear of any and all present and future taxes, levies,
deductions, charges and withholdings and all liabilities with respect thereto,
excluding income and franchise taxes imposed on the Lender under the Laws of the
United States or any state or political subdivision thereof. If the Borrower is
compelled by Law to deduct any such taxes or levies (other than such excluded
taxes) or to make any such other deductions, charges, or withholdings
(collectively, the “Required Deductions”), the Borrower will pay to the Lender
an additional amount equal to the sum of (i) the aggregate amount of all
Required Deductions and (ii) the aggregate amount of United States, federal or
state income taxes required to be paid by the Lender in respect of the Required
Deductions.

2.06 Loss of Margin. In the event that any Law or the interpretation or
application thereof by any Official Body or the compliance with any guideline or
request of any central bank or other Official Body (whether or not having the
force of Law):

(a) subjects the Lender to any tax with respect to any amounts payable under
this Agreement, the Note or the other Loan Documents by the Borrower or
otherwise with respect to the transactions contemplated under this Agreement,
the Note or the other Loan Documents (except for taxes on the overall taxable
income of the Lender imposed by the United States of America or any political
subdivision thereof), or

(b) imposes, modifies or deems applicable any deposit insurance, reserve,
special deposit, capital maintenance or similar requirement against assets held
by, or deposits in or for the account of, or Loans or advances or commitment to
make Loans or advances by the Lender, or

(c) imposes upon the Lender any other condition with respect to the Loans or the
commitment to make Loans under this Agreement,

and the result of any of the foregoing is to materially increase the costs of
the Lender, reduce the income receivable by or return on equity of the Lender or
impose any material expense upon the Lender with respect to any Loans or
commitments to make Loans under this Agreement, the Lender shall so notify the
Borrower in writing. The Borrower agrees to pay the Lender the actual amount of
such increase in cost, reduction in income, reduced return on equity or
additional expense within ten (10) days after presentation by the Lender of a
statement concerning such increase in cost, reduction in income, reduced return
on equity or additional expense. Such statement shall set forth a brief
explanation of the amount and the Lender’s calculation of the amount, which
statement shall be conclusively deemed correct absent manifest error. If the
amount set forth in such statement is not paid within ten (10) days after such
presentation of such statement, interest will be payable on the unpaid amount at
the rate set forth in Section 2.02(d) hereof from the due date until paid
(before and after judgment).

2.07 Loan Account. The Lender shall open and maintain in its books and records,
including computer records, in accordance with its customary procedures, a loan
account (the “Loan Account”) in the name of the Borrower in which shall be
recorded the date and amount of each Loan made by the Lender and the date and
amount of each payment and prepayment in respect



--------------------------------------------------------------------------------

thereof. The Lender shall record in the Loan Account the principal amount of the
Loans owing to the Lender from time to time. Except in the case of manifest
error in computation, the Loan Account will be conclusive and binding on the
Borrower as to the accuracy of the information contained therein. Failure by the
Lender to make any such notation or record shall not affect the obligations of
the Borrower to the Lender with respect to the Loans.

2.08 Optional Prepayments. The Borrower shall have the right, at its option, to
prepay the Loan in whole or in part without penalty or premium; provided,
however, the Borrower shall pay to the Lender all interest accrued on the
outstanding principal balance of the Loan to the date of such prepayment and all
other fees, costs and charges required to be paid by the Borrower to and for the
benefit of the Lender.

2.09 Security. The Loans shall be secured by the Stock Pledge Agreement and all
UCC financing statements (if any) and other similar instruments executed and
recorded with respect thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower, on behalf of itself and each of its Subsidiaries including all
Loan Parties, represents and warrants to the Lender that:

3.01 Organization and Qualification. Each Loan Party is a corporation duly
organized and validly subsisting under the Laws of its state of incorporation.
Each Loan Party is duly qualified or licensed to do business as a foreign
corporation and is in good standing in all jurisdictions in which the ownership
of its properties or the nature of its activities or both makes such
qualification or licensing necessary except to the extent that the failure to be
so qualified or licensed would not have a Material Adverse Effect.

3.02 Authority; Power to Carry on Business; Licenses. The Borrower has the power
and authority to make the borrowings provided for herein, to execute and deliver
the Note in evidence of such borrowings and to grant and convey any security
interests contemplated under the Stock Pledge Agreement and the other Loan
Documents to which it is a party and all such action has been duly and validly
authorized by all necessary corporate proceedings on the Borrower’s part. Each
Loan Party and each of its Subsidiaries has all requisite power and authority to
own and operate its properties and to carry on its business as now conducted and
as presently planned to be conducted. Each Loan Party and each of its
Subsidiaries has all licenses, permits, consents and governmental approvals or
authorizations necessary to carry on its business as now conducted.

3.03 Execution and Binding Effect. Each of the Loan Documents have been duly and
validly executed and delivered by each Loan Party a party thereto and
constitutes a legal, valid and binding obligation of such Loan Parties,
enforceable in accordance with its terms, subject to requisite approval of any
Official Body.

3.04 Absence of Conflicts. Neither the execution and delivery of this Agreement,
the Note or the other Loan Documents, the consummation of the transactions
contemplated in any of them, nor the performance of or compliance with the terms
and conditions thereof will (a) violate any Law, (b) conflict with or result in
a breach of or a default under the articles of incorporation or bylaws of any
Loan Party, (c) conflict with or result in a breach of or a default under any
material agreement or instrument to which



--------------------------------------------------------------------------------

any Loan Party or any Subsidiary of a Loan Party is a party or by which it or
any of its properties (now owned or acquired in the future) may be subject or
bound or (d) result in the creation or imposition of any Lien upon any property
(owned or leased) of any Loan Party or any Subsidiary of any Loan Party (other
than Permitted Liens).

3.05 Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body that has not been obtained or made
is or will be necessary or advisable in connection with the execution and
delivery of this Agreement or the other Loan Documents, the consummation of the
transactions contemplated herein or therein, or the performance of or compliance
with the terms and conditions hereof or thereof.

3.06 Ownership and Control. The Borrower owns all of the Shares of Bank of Oak
Ridge. The outstanding shares of capital stock of the Borrower and each of its
Subsidiaries have been duly authorized and validly issued and are fully paid and
nonassessable (except for the capital stock of the Bank of Oak Ridge, which is
assessable).

3.07 Title to Property. Each Loan Party and each Subsidiary of a Loan Party has
good and marketable title in fee simple (or other good title) to all Property
purported to be owned by it. Each Loan Party and each Subsidiary of a Loan Party
has good and marketable title to all other property (whether personal,
intangible, mixed of otherwise) purported to be owned by it, including that
reflected in the most recent financial information referred to in Section 3.08
hereof or submitted to the Lender pursuant to Section 5.01 of this Agreement
(except as sold or otherwise disposed of in the ordinary course of business),
subject only to Permitted Liens.

3.08 Financial Information. The financial information provided by the Loan
Parties to the Lender as of the Closing Date is accurate and complete and has
been prepared in accordance with GAAP consistently applied. Each Loan Party has
made full and true disclosure of all pertinent financial and other material
information in connection with the transactions contemplated hereby.

3.09 Loan Loss Reserves. The reserves for possible loan and lease losses shown
on the consolidated financial statements and reports for the Borrower and the
financial statements and reports of its Subsidiaries described in the
consolidated financial statements specified in Section 5.01 are in the
reasonable judgment of the management of such entities adequate in all material
respects to provide for all losses, net of recoveries relating to loans
previously charged off, on loans outstanding, as of the date of such statement,
and the Borrower and its Subsidiaries have no reason to believe that the loan
portfolios of its Subsidiaries at such date will incur losses in excess of such
reserves.

3.10 Taxes. All tax returns required to be filed by the Loan Parties and their
Subsidiaries have been properly prepared, executed and filed. All taxes,
assessments, fees and other governmental charges upon the Loan Parties and their
Subsidiaries or upon any of their properties, income, sales or franchises which
are due and payable have been paid. The reserves and provisions for taxes on the
books of each Loan Party and each of its Subsidiaries are adequate in the
reasonable judgment of the management of such entities for all open years and
for its current fiscal period in all material respects. No Loan Party knows of
any proposed additional assessment or basis for any assessment for additional
taxes (whether or not reserved against).

3.11 Contracts. No Loan Party nor any Subsidiary of a Loan Party is in default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any material contractual
obligation of such Loan Party or Subsidiary, and no condition exists which, with
the giving of notice or the lapse of time or both, would constitute such a
default.



--------------------------------------------------------------------------------

3.12 Litigation; Investigations. There is no pending, contemplated or, to the
Loan Parties’ knowledge, threatened action, suit or proceeding by or before any
Official Body against or affecting a Loan Party or any of its Subsidiaries
which, if adversely decided, would have a Material Adverse Effect. Neither the
Borrower nor any Bank Subsidiary is (i) to the Borrower’s knowledge, under
investigation by any Official Body or (ii) is operating under any formal or
informal restrictions or understandings imposed by or agreed to in connection
with any Official Body which would have a Material Adverse Effect.

3.13 Laws. No Loan Party nor any Subsidiary of a Loan Party is in violation of
any Law in any material respect.

3.14 ERISA. Each Loan Party and each Subsidiary of a Loan Party is in compliance
in all material respects with all applicable requirements of ERISA and of the
Code in connection with each employee benefit plan (as defined by ERISA)
maintained by the Borrower.

3.15 Bank Holding Company; FDIC Insurance. The Borrower has complied in all
material respects with all federal, state and local laws pertaining to bank
holding companies, including without limitation the Bank Holding Company Act of
1956, as amended, and there are no conditions precedent or subsequent to its
engaging in the business of being a registered bank holding company. The
deposits of each Bank Subsidiary of the Borrower are insured by the FDIC, and no
event, act or omission has occurred which would adversely affect the status of
any Bank Subsidiary as an FDIC insured bank.

3.16 Environmental Matters. The business of the Borrower and each of its
Subsidiaries has been operated in full compliance with all Environmental Laws
and neither the Borrower nor any Subsidiary is subject to any Environmental
Liability relating to the conduct of its business or the ownership of its
Property and to the Borrower’s knowledge, no facts or circumstances exist which
could give rise to such Environmental Liabilities. No notice has been served on
the Borrower or any Subsidiary claiming any violation of Environmental Laws,
asserting Environmental Liability or demanding payment or contribution for
Environmental Liability or violation of Environmental Laws.

3.17 Use of Proceeds. The Borrower shall use the proceeds of the Loans for
working capital and general corporate purposes, including funding loan growth
and future fixed asset expansion of the Bank of Oak Ridge through contributions
of capital to Bank of Oak Ridge.

3.18 Federal Reserve Regulations. The Borrower and its Subsidiaries will not,
directly or indirectly use any proceeds of the Loan to: (a) purchase or carry
any “margin stock” within the meaning of Regulation U of the Federal Reserve (12
C.F.R. 221, as amended); (b) extend credit to other Persons for any such purpose
or refund indebtedness originally incurred for any such purpose, except in
compliance with all Laws; or (c) otherwise take or permit any action which would
involve a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulation of the Federal Reserve.

3.19 No Event of Default; Compliance with Agreements. No event has occurred and
is continuing and no condition exists which constitutes an Event of Default or
Potential Default. No Loan Party nor any Subsidiary of a Loan Party is (i) in
violation of any term of its articles of incorporation or bylaws; or (ii) in
default under any agreement, lease or instrument to which it is a party or by
which it or any of its properties (owned or leased) may be subject or bound.



--------------------------------------------------------------------------------

3.20 No Material Adverse Change. Since the date of the most recent financial
statements referred to in Section 3.08 hereof, there has been no Material
Adverse Change.

3.21 Security Interest. The security interests in the Shares pledged to the
Lender pursuant to the Stock Pledge Agreement constitute and will continue to
constitute perfected security interests under the UCC (or other applicable Law)
entitled to all of the rights, benefits and priorities provided by the UCC (or
other applicable Law), except as otherwise provided by any Official Body. Except
as may otherwise be required by any Official Body, all such action as is
necessary or advisable to establish such rights of the Lender has been taken or
will be taken at or prior to the time required for such purpose and there will
be upon execution and delivery of the Loan Documents no necessity of any further
action in order to preserve, protect and continue such rights except the filing
of continuation statements and continued possession or control by the Lender of
the Shares delivered to it as required by the UCC (or other applicable Law). All
filing fees and other expenses in connection with each such action shall be paid
by the Borrower and the Lender shall be reimbursed by the Borrower for any such
fees and expenses incurred by the Lender; provided, however, that in no event
shall the Borrower be required to reimburse the Lender for any fees or expenses
incurred by the Lender to contest any ruling of any Official Body prohibiting
the Lender to own or dispose of the Shares.

3.22 Labor Controversies. There are no labor controversies pending or, to the
knowledge of the Loan Parties, threatened, against any Loan Party or any of its
Subsidiaries.

3.23 Solvency. After the making of the Loans, each Loan Party (i) will be able
to pay its debts as they become due, (ii) will have funds and capital sufficient
to carry on its business and all businesses in which it is about to engage, and
(iii) will own property having a value at both fair valuation and at fair
saleable value in the ordinary course of its business greater than the amount
required to pay its debts as they become due. No Loan Party was insolvent
immediately prior to the date of this Agreement and no Loan Party will be
rendered insolvent by the execution and delivery of this Agreement, the
borrowing hereunder and/or the consummation of any transactions contemplated by
this Agreement or any of the other Loan Documents.

3.24 Subsidiaries. As of the Closing Date, the only Subsidiary of the Borrower
is Bank of Oak Ridge, and Bank of Oak Ridge has no Subsidiaries, except for Oak
Ridge Financial Corporation which is inactive.

3.25 Regulatory Reporting. The Borrower and its Subsidiaries have filed all
reports, notices and other statements, together with any amendments required to
be made with respect thereto, if any, that they were each required to file with
the Federal Reserve and the Office of the North Carolina Commissioner of Banks
and any other Official Body with jurisdiction over the Borrower or its
Subsidiaries and each of such reports, notices and other statements, including
the financial statements, exhibits and schedules thereto, complied in all
material respects with the relevant statutes, rules and regulations enforced or
promulgated by the regulatory authority with which they were filed. Each Bank
Subsidiary has complied with all laws and regulations relating to the extension
of credit, except where the failure to comply would not have a Material Adverse
Effect.

3.26 Accurate and Complete Disclosure; Continuing Representations and
Warranties. No representation or warranty made by the Borrower under this
Agreement or any of the other Loan Documents and no statement made by any Loan
Party in any financial statement (furnished pursuant to Section 3.08 or 5.01 or
otherwise), certificate, report, exhibit or document furnished by a Loan Party
to the Lender pursuant to or in connection with this Agreement is false or
misleading in any material respect (including by omission of any information
necessary to make such representation, warranty or statement not misleading). No
Loan Party is aware of any facts which have not been disclosed to the Lender in
writing by or on behalf of a Loan Party which would have a Material Adverse
Effect.



--------------------------------------------------------------------------------

The representations and warranties set forth herein are to survive the delivery
of the Loan Documents and the making of the Loans hereunder.

ARTICLE IV

CONDITIONS OF LENDING

The obligation of the Lender to make any Loan is subject to the satisfaction of
the following conditions:

4.01 Representations and Warranties; Events of Default and Potential Defaults.
The representations and warranties contained in Article III shall be true and
correct in all material respects on and as of the date of each Loan, except for
purposes of this Section 4.01, after the Closing Date the representations and
warranties contained in Section 3.08 shall be deemed to refer to the most recent
financial statements furnished pursuant to Section 5.01. On the date of any
Loan, no Event of Default and no Potential Default shall have occurred and be
continuing or exist or shall occur or exist after giving effect to the Loan to
be made on such date. Each request by the Borrower for any Loan shall constitute
a representation and warranty by the Borrower that the conditions set forth in
this Section 4.01 have been satisfied as of the date of such request. The
failure of the Lender to receive notice from the Borrower to the contrary before
such Loan is made shall constitute a further representation and warranty by the
Borrower that the conditions referred to in this Section have been satisfied as
of the date such Loan is made.

4.02 Loan Documents. On the Closing Date, the Loan Documents, satisfactory in
terms, form and substance to the Lender, shall have been executed and delivered
to the Lender and shall be in effect.

4.03 Other Documents and Conditions. On or before the Closing Date, the
following documents and conditions shall have been delivered to the Lender or
satisfied by or on behalf of the Loan Parties:

(a) Certified Copies of Organizational Documents. A copy of the articles of
incorporation (or such equivalent formation documents) and all amendments
thereto of each of the Loan Parties certified by the appropriate governing body
of such parties’ jurisdiction of incorporation. A copy of the bylaws (or such
equivalent governing document) and all amendments thereto of each of the Loan
Parties certified by the Secretary of such Loan Party.

(b) Good Standing Certificates. A Good Standing Certificate (or equivalent
thereof) of each of the Loan Parties from the appropriate governing body of such
parties’ jurisdiction of incorporation and the Secretary of State of each
jurisdiction in which such Loan Party is qualified to do business as a foreign
corporation, if any.

(c) Regulatory Certificate. Within thirty (30) days of the Closing Date, a
Regulatory Certificate from the Federal Reserve indicating that the Borrower is
a registered bank holding company that was duly organized and registered and has
filed all reports required by the Federal Reserve.

(d) Proceedings and Incumbency. A certificate in form and substance satisfactory
to Lender, dated the Closing Date and signed on behalf of the Borrower by the
Secretary of the Borrower, certifying as to (i) true copies of the articles of
incorporation and bylaws of the Borrower and no amendments thereto, (ii) the
resolutions of the Board of Directors of the Borrower authorizing the



--------------------------------------------------------------------------------

execution and delivery of this Agreement and the other Loan Documents to which
the Borrower is a party and (iii) the names, true signatures and incumbency of
the officers of the Borrower authorized to execute and deliver the Loan
Documents.

(e) Financial Statements. Financial statements in form and substance
satisfactory to the Lender, as described in Section 3.08 of this Agreement.

(f) Termination Statements; Release Statements and Satisfaction Pieces. Evidence
satisfactory to the Lender that all necessary termination statements, release
statements and any other types of releases in connection with all Liens with
respect to any Loan Party or Subsidiary of any Loan Party that are not Permitted
Liens have been filed or satisfactory arrangements have been made for such
filing (including payoff letters in form and substance satisfactory to the
Lender), if any.

(g) Regulatory Approvals. Evidence satisfactory to the Lender that the Borrower
has obtained any and all governmental and regulatory approvals required to
consummate the transactions contemplated hereby.

(h) No Material Adverse Change. No Material Adverse Change shall have occurred
since the date of the most recent financial statements delivered to the Lender.

(i) Other Documents and Conditions. Such other documents and conditions as may
be required to be submitted to the Lender by the terms of this Agreement or of
any Loan Document or set forth on the preliminary closing checklist with respect
to the transactions contemplated by this Agreement.

4.04 Details Proceedings and Documents. All legal details and proceedings in
connection with the transactions contemplated by this Agreement shall be
satisfactory to the Lender and the Lender shall have received all such
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Lender, as the Lender may request from time to time.

4.05 Fees and Expenses. The Borrower shall have paid all fees and charges as
required for the Closing and relating to the Closing, including legal fees,
closing costs, filing and notary fees and any other similar matters pertinent to
the Closing.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with the Lender, on behalf of itself and its
Subsidiaries and all Loan Parties and their Subsidiaries, as follows:

5.01 Reporting and Information Requirements. The Borrower shall deliver or shall
cause to be delivered the following documents to the Lender in such detail as
reasonably requested by the Lender:

(a) Annual Audited Reports. As soon as practicable, and in any event within
one-hundred twenty (120) days after the close of each fiscal year of the
Borrower, the Borrower shall furnish to the Lender consolidated audited
statements of income, retained earnings and cash flow for the Borrower and its
Subsidiaries for such fiscal year and a consolidated audited and consolidating
balance sheet for the Borrower and its Subsidiaries as of the close of such
fiscal year, and notes to each, all in reasonable detail,



--------------------------------------------------------------------------------

setting forth in comparative form the corresponding figures for the preceding
fiscal year, prepared in accordance with GAAP applied on a basis consistent with
that of the preceding fiscal year (except for changes in application in which
such accountants concur), with such statements and balance sheet to be certified
by an independent certified public accounting firm selected by the Borrower. The
report of such accountants shall be free of exception or qualifications not
acceptable to the Lender and shall in any event contain a written statement of
such accountants substantially to the effect that such accountants examined such
statements and balance sheet in accordance with generally accepted auditing
standards.

(b) Quarterly Reports of the Borrower. As soon as practicable, and in any event
within forty-five (45) days after the close of each Fiscal Quarter during the
term of this Agreement, the Borrower shall furnish to the Lender consolidated
and consolidating statements of income, retained earnings and cash flow for the
Borrower and its Subsidiaries for such Fiscal Quarter and for the portion of the
fiscal year to the end of such Fiscal Quarter, and a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Quarter, all in reasonable detail. All such income statements and
balance sheets shall be prepared by the Borrower and certified by the
appropriate officer of the Borrower as presenting fairly in all material
respects the financial position of the Borrower and its Subsidiaries as of the
end of such Fiscal Quarter and the results of its operations for such periods,
in conformity with GAAP applied in a manner consistent with that of the most
recent consolidated audited financial statements furnished to the Lender.

(c) Annual and Quarterly Compliance Certificate. The consolidated income
statements and balance sheets of the Borrower and its Subsidiaries delivered
pursuant to Sections 5.01(a) and 5.01(b) of this Agreement shall be accompanied
by a compliance certificate, which shall be in form and substance satisfactory
to the Lender, executed by the appropriate officer of the Borrower, stating that
no Event of Default or Potential Default exists and that the Borrower is in
compliance with all applicable covenants contained in this Agreement. Such
certificate shall include all figures necessary to calculate the Borrower’s
compliance with all financial covenants set forth in this Agreement. If an Event
of Default or Potential Default has occurred and is continuing or exists, such
certificate shall specify in detail the nature and period of existence of the
Event of Default or Potential Default and any action taken or contemplated to be
taken by the Borrower with respect thereto.

(d) Reports to Governmental Agencies. Promptly after the same are available (but
in any event no later than sixty (60) days of the filing thereof), copies of
(i) each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, (ii) all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, or
with any national securities exchange and (iii) all such financial reports,
statements and returns that any Loan Party has filed with any other Official
Body, and in any case not otherwise required to be delivered to the Lender
pursuant hereto.

(e) Call Reports; Problem Asset Summaries; Other Reports. The Borrower shall
deliver to the Lender within forty-five (45) days of the close of each Fiscal
Quarter, copies of Call Reports, Problem Asset Summaries and other regulatory
reports of each Bank Subsidiary for the Fiscal Quarter then ended, in compliance
with the requirements of any Official Body which has authority to examine the
Borrower and/or any Bank Subsidiary, all prepared in accordance with the
requirements imposed by the applicable Official Body.

(f) Loan Reviews. The Borrower shall deliver to the Lender within thirty
(30) days of the issuance thereof, copies of any and all external and internal
loan reviews of each Bank Subsidiary’s loan portfolio



--------------------------------------------------------------------------------

(g) Audit Reports. Promptly upon receipt thereof, the Borrower will deliver to
the Lender a copy of each other report submitted to the Borrower by independent
accountants, including comment or management letters, in connection with any
annual, interim or special audit report made by them of the books of the
Borrower.

(h) Visitation; Audits. The Borrower shall permit or shall cause to be permitted
such Persons as the Lender may designate to visit and inspect any of the
properties of the Borrower, to examine, and to make copies and extracts from,
the books and records of the Borrower and to discuss its affairs with its
officers, employees and independent accountants during normal business hours.
The Borrower shall authorize its officers, employees and independent accountants
to discuss with the Lender the affairs of the Borrower. The Lender may conduct
such audits at its reasonable discretion and as often as it reasonably deems
necessary. The Borrower shall pay all reasonable costs incurred in connection
with conducting such audits.

(i) Notice of Event of Default. Promptly upon becoming aware of an Event of
Default or Potential Default, the Borrower will give the Lender notice of the
Event of Default or Potential Default, together with a written statement signed
on behalf of the Borrower setting forth the details of the Event of Default or
Potential Default and any action taken or contemplated to be taken by the
Borrower with respect thereto.

(j) Notice of Material Adverse Change. Promptly upon becoming aware thereof, the
Borrower will give the Lender written notice with respect to any Material
Adverse Change or any development or occurrence which would have a Material
Adverse Effect.

(k) Notice of Proceedings. Promptly upon becoming aware thereof, the Borrower
will give the Lender notice of the commencement, existence or threat of all
proceedings by or before any Official Body against or affecting any Loan Party
which, if adversely decided, would have a Material Adverse Effect.

(l) Further Information. The Borrower will promptly furnish to the Lender such
other information, and in such form, as the Lender may reasonably request from
time to time.

5.02 Preservation of Existence and Franchises. Each Loan Party and each of its
Subsidiaries will maintain its existence as a corporation and its rights and
franchises in full force and effect in the state of its incorporation. No Loan
Party nor any Subsidiaries of a Loan Party shall change its jurisdiction of
incorporation without the prior written consent of the Lender and each Loan
Party and each of its Subsidiaries will qualify and remain qualified as a
foreign corporation in each jurisdiction in which the failure to receive or
retain such qualification would have a Material Adverse Effect.

5.03 Insurance. Each Loan Party and each of its Subsidiaries will maintain, with
financially sound and reputable insurers, insurance with respect to its property
and business against such casualties and contingencies, of such types and in
such amounts, as is customary for established companies engaged in the same or
similar business and similarly situated.

5.04 Maintenance of Properties. The Loan Parties and their Subsidiaries will
maintain or cause to be maintained in good repair, working order and condition,
Properties now or in the future owned, leased or otherwise possessed by any Loan
Party or any Subsidiary of any Loan Party and shall make or cause to be made all
needful and proper repairs, renewals, replacements and improvements to the
properties so that the business carried on in connection with the properties may
be properly and advantageously conducted at all times. The Borrower shall notify
the Lender prior to any change in the permanent location of any of the
properties or businesses of any Loan Party.



--------------------------------------------------------------------------------

5.05 Payment of Liabilities. The Loan Parties will, and will cause each
Subsidiary of a Loan Party to, pay or discharge:

(a) on or prior to the date on which penalties attach, all taxes, assessments
and other governmental charges or levies imposed upon them or any of their
properties or income, sales or franchises;

(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any of their properties;

(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any of their properties; and

(d) all other current liabilities so that none is due more than sixty (60) days
after the due date for each liability;

provided, however, that in each case, such Loan Party shall have the right to
contest any such taxes, assessments, rates, dues, charges, liens, liabilities or
impositions if the execution or other enforcement of any Lien or charge upon its
properties is and continues to be effectively stayed or bonded in a manner
satisfactory to the Lender, the validity and amount of such taxes, assessments,
rates, dues, charges, fines or impositions are being actively contested in good
faith and by appropriate lawful proceedings and such liens or charges do not, in
the aggregate, materially detract from the value of its properties or materially
impair the use thereof and the operation of such Loan Party’s business

5.06 Financial Accounting Practices; Loan Loss Reserves.

(a) Financial Accounting Practices. Each Loan Party and each Subsidiary of a
Loan Party will make and keep books, records and accounts which, in reasonable
detail, accurately and fairly reflect its transactions and dispositions of its
assets and maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (a) transactions are executed in accordance
with management’s general or specific authorization, (b) transactions are
recorded as necessary (i) to permit preparation of financial statements in
conformity with GAAP and (ii) to maintain accountability for assets, (c) access
to assets is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(b) Loan Loss Reserves. Each Bank Subsidiary shall maintain a reserve for
possible loan losses which in the reasonable judgment of management of such Bank
Subsidiary is adequate in all respects to provide for possible or specific
losses, net of recoveries relating to loans previously charged off, on loans
outstanding and which contains an additional amount of unallocated reserves for
unanticipated future losses at a level consistent with administrative policies
approved by the Board of Directors of such Bank Subsidiary.

5.07 Compliance with Laws. Each Loan Party and each Subsidiary of a Loan Party
shall comply in all material respects with all applicable Laws.

5.08 ERISA. Each Loan Party and each Subsidiary of a Loan Party shall comply in
all material respects with all applicable requirements of ERISA and of the Code
in connection with each employee benefit plan (as defined by ERISA) maintained
by such Person. Each Loan Party and each Subsidiary of a Loan Party shall
promptly notify the Lender if any “Reportable Event” or “Prohibited Transaction”
(as defined by ERISA) has occurred with respect to any such plan.



--------------------------------------------------------------------------------

5.09 Use of Proceeds. The Borrower will use the proceeds of the Loans for the
purposes stated in Section hereof.

5.10 Environmental Compliance. The Borrower and each of its Subsidiaries shall:

(a) Maintain at all times all permits, licenses and other authorizations
required under Environmental Laws, and comply in all material respects with all
terms and conditions of the required permits, licenses and authorizations and
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws.

(b) Notify the Lender promptly upon obtaining knowledge that (i) any Property
previously or presently owned or operated is the subject of an environmental
investigation by any Official Body having jurisdiction over the enforcement of
Environmental Laws, (ii) the Borrower or any of its Subsidiaries has been named
as a responsible party subject to Environmental Liability, or (iii) the Borrower
obtains knowledge of any Hazardous Substance located on any Property except in
compliance with all Laws.

(c) At any reasonable time following the occurrence of an Event of Default and
following reasonable notice, and as often as may be reasonably desired, permit
the Lender or an independent consultant selected by the Lender to conduct an
environmental investigation satisfactory to the Lender for the purpose of
determining whether the Borrower, each Subsidiary and its Property comply with
Environmental Laws and whether there exists any condition or circumstance which
may require a cleanup, removal or other remedial action by the Borrower or a
Subsidiary with respect to any Hazardous Substance. The Borrower and its
Subsidiaries shall facilitate such environmental audit. The Lender shall provide
the Borrower, at the Borrower’s request, with all reports and findings but the
Borrower may not rely on such environmental investigation for any purpose. Any
such environmental investigation of Property shall be at the Borrower’s expense
at any time following an Event of Default; provided, however, that the Lender’s
environmental investigation shall not be at the Borrower’s expense if (i) a
Official Body or a firm or firms of geotechnical engineers and/or environmental
consultants hired by the Borrower and reasonably acceptable to the Lender shall
undertake to make an environmental audit, and (ii) the Borrower shall provide
the Lender at the Borrower’s expense with, and the Lender shall be entitled to
rely on, all reports and findings of such Official Body or geotechnical
engineers as soon as such reports and findings are made available to the
Borrower.

Notwithstanding the foregoing, nothing contained in this Agreement, or in the
other Loan Documents, or in the enforcement of this Agreement or the other Loan
Documents, shall constitute or be construed as granting or providing the right,
power or capacity to the Lender to exercise (a) decision making control of the
Borrower’s or any Subsidiary’s compliance with any environmental law, or (b) day
to day decision making of the Borrower or any Subsidiary with respect to
(i) compliance with environmental laws or (ii) all or substantially all of the
operational aspects of the Borrower or any Subsidiary.

5.11 Further Assurances. The Borrower, at its own cost and expense, will cause
to be promptly and duly taken, executed, acknowledged and delivered all such
further acts, documents and assurances as the Lender may reasonably request from
time to time in order to carry out the intent and purposes of this Agreement
more effectively and the transactions contemplated by this Agreement and to
cause any Liens granted under the Stock Pledge Agreement or any other Loan
Document to be, at all times, valid, perfected and enforceable against each Loan
Party a party thereto and all third parties. All expenses of such filings and
recordings, and refilings and rerecordings, shall be borne by the Borrower.



--------------------------------------------------------------------------------

5.12 Financial Covenants. The following financial covenants with respect to the
Borrower and its Subsidiaries on a consolidated basis shall apply:

(a) Non-Performing Assets Ratio. As of June 30, 2008 and as of the end of each
Fiscal Quarter thereafter, the Borrower and its Subsidiaries shall maintain a
Non-Performing Assets Ratio of less than 1.50%.

(b) Debt Service Coverage Ratio. As of June 30, 2008 and as of the end of each
Fiscal Quarter, the Borrower and its Subsidiaries shall maintain a Debt Service
Coverage Ratio greater than 1.25 to 1.00.

(c) Loan to Book Value. The maximum outstanding principal balance of the Loans
shall not, at any time, exceed 55% of the book value of the Shares pledged to
the Lender.

(d) Tier 1 Core Leverage Ratio. As of the end of each Fiscal Quarter, the
Borrower shall maintain a Tier 1 Core Leverage Ratio greater than such
percentage as is necessary to be “adequately capitalized”. As of the end of each
Fiscal Quarter, each Bank Subsidiary shall maintain a Tier 1 Core Leverage Ratio
greater than such percentage as is necessary to be “well capitalized”. In each
case, “Tier 1 Core Leverage Ratio”, “adequately capitalized” and “well
capitalized” shall be determined in accordance with the applicable Laws
established by the Federal Reserve or any other applicable Official Body having
supervisory authority over the Borrower or any of its Bank Subsidiaries (as
applicable), as may be amended or revised from time to time.

(e) Total Risk Based Capital Ratio. As of the end of each Fiscal Quarter,
Borrower shall maintain a Total Risk Based Capital Ratio greater than such
percentage as is necessary to be “adequately capitalized”. As of the end of each
Fiscal Quarter, each Bank Subsidiary shall maintain a Total Risk Based Capital
Ratio greater than such percentage as is necessary to be “well capitalized”. In
each case, “Total Risk Based Capital Ratio”, “adequately capitalized” and “well
capitalized” shall be determined in accordance with the applicable Laws
established by the Federal Reserve or any other applicable Official Body having
supervisory authority over the Borrower or any of its Bank Subsidiaries (as
applicable), as may be amended or revised from time to time.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants, on behalf of itself and its Subsidiaries and all Loan
Parties and their Subsidiaries, to Lender as follows:

6.01 Liens. No Loan Party nor any Subsidiary of a Loan Party shall, at any time,
create, incur, assume or suffer to exist any Lien on any of its assets or
property, tangible or intangible (including capital stock or other equity
interest of a Loan Party or any Subsidiary of any Loan Party), now owned or
hereafter acquired, or agree to become liable to do so, except for Permitted
Liens.

6.02 Indebtedness. No Loan Party nor any Subsidiary of a Loan Party shall at any
time, create, incur, assume or suffer to exist any Indebtedness, except:
(a) Indebtedness under this Agreement, the Note or any other Loan Document or
any other document, instrument or agreement between a Loan Party and the Lender;
(b) current accounts payable, accrued expenses and other expenses



--------------------------------------------------------------------------------

arising out of transactions (other than borrowing) in the ordinary course of
business; (c) Trust Preferred Indebtedness of the Borrower existing as of the
Closing Date; and (d) other Indebtedness of the Borrower in an aggregate amount
not to exceed $1,000,000.00 at any time outstanding.

6.03 Loans and Investments. No Loan Party nor any Subsidiary of Loan Party
shall, at any time, make or suffer to remain outstanding any loan or advance to,
or purchase, acquire, or own any stock, bonds, notes or securities of, or any
partnership (whether general or limited) or limited liability company interest
in, or any other investment or interest in, or make any capital contribution or
loan to, any other Person, or agree, become or remain liable to do any of the
foregoing, except investments that comply with all Laws applicable to such Loan
Party. Nothing in this Section 6.03 shall prohibit any Bank Subsidiary from
making loans, advances or other extensions of credit in the ordinary course of
its banking business upon substantially the same terms as may at the time be
customary in the banking business, which loans, advances, or other extensions of
credit may (but need not) be secured by capital stock or other security of any
third party. Furthermore, nothing in this Section 6.03 shall prohibit any Bank
Subsidiary from acquiring capital stock or other security from any third party
by foreclosure or otherwise, provided such capital stock or other security is
acquired in the ordinary course of such Bank Subsidiary’s banking business when
collecting a debt previously contracted in good faith.

6.04 Distributions. No Loan Party, nor any Subsidiary of a Loan Party, will
declare, make, pay or agree, become or remain liable to make or pay, any
Distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of any shares of capital stock of any Loan Party or
Subsidiary of any Loan Party or on account of the purchase, redemption,
retirement or acquisition of any shares of capital stock (or warrants, options
or rights for any such share) of any Loan Party or Subsidiary of any Loan Party,
except for (i) Distributions made by any Bank Subsidiary to the Borrower and
(ii) so long as no Event of Default exists and no Event of Default would occur
as a result thereof, Distributions made by the Borrower to its shareholders
which are consistent with past practices or which are consistent with
Distributions made by similarly situated financial institutions.

6.05 Affiliate Transactions. No Loan Party nor any Subsidiary of a Loan Party
shall enter into or carry out any transaction (including, without limitation,
purchasing property or services from or selling property or services to) with
any Affiliate that would (i) violate Section 23A or 23B of the Federal Reserve
Act, as amended, or Regulations O or W or any other regulation promulgated
thereunder, (ii) violate any other applicable Law or (iii) not be in the
ordinary course of and pursuant to the reasonable requirements of such Loan
Party’s or Subsidiary’s business and upon fair and reasonable terms and are no
less favorable to such Loan Party or Subsidiary than would obtain in a
comparable arm’s length transaction with a Person not an Affiliate of such Loan
Party or Subsidiary.

6.06 Disposition of Assets. No Loan Party nor any Subsidiary of a Loan Party
shall sell, convey, pledge, assign, lease (except for (i) leases entered into in
the ordinary course of business, (ii) dispositions of its properties or assets;
provided that such properties or assets are replaced by replacement properties
or assets used for similar or related purposes, (iii) dispositions of other real
estate owned by any Bank Subsidiary in the ordinary course of business and
(iv) other dispositions of properties or assets in the ordinary course of
business which are not, individually or in the aggregate, material to the
operation of such Person’s business), abandon or otherwise transfer or dispose
of, voluntarily or involuntarily (any of the foregoing being referred to in this
Section as a transaction and any set of related transactions constituting but a
single transaction) any of its properties or assets whether tangible or
intangible (including, but not limited to, the Shares or any other shares of
capital stock of such Loan Party or Subsidiary of such Loan Party or any portion
thereof).

6.07 Merger; Consolidation; Business Acquisitions. No Loan Party nor any
Subsidiary of a Loan Party shall merge or agree to merge with or into or
consolidate with any other Person. No Loan Party nor any Subsidiary of a Loan
Party shall acquire any material portion of the stock, other equity interests or
assets or business of any other Person.



--------------------------------------------------------------------------------

6.08 Ownership and Control. The Borrower shall not cause and shall not permit,
directly or indirectly, a Change of Control to occur.

6.09 Modifications to Organizational Documents. No Loan Party nor any Subsidiary
of a Loan Party shall amend in any respect its articles of incorporation, bylaws
or other organizational documents which would be materially adverse to the
Lender.

6.10 Negative Pledge. The Borrower shall not enter into or suffer to exist any
agreement with any Person, other than in connection with this Agreement or the
other Loan Documents, which prohibits or limits the ability of the Borrower to
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets of any kind, real or personal, tangible or intangible
(including, but not limited to, stock or other equity interests, as the case may
be) of the Borrower; provided that the Borrower may enter into such agreement
which prohibits Liens on property or assets which are subject to any Permitted
Liens.

6.11 Safe and Sound Banking Practices. No Loan Party shall engage in any unsafe
or unsound banking practices.

ARTICLE VII

DEFAULTS

7.01 Events of Default. An Event of Default means the occurrence or existence of
one or more of the following events or conditions (whatever the reason for such
Event of Default and whether voluntary, involuntary or effected by operation of
Law):

(a) The Borrower shall fail to pay principal on the Loans on the date due; or

(b) The Borrower shall fail to pay interest on the Loans or any other fee or
other amount payable pursuant to this Agreement, the Note, the Stock Pledge
Agreement or any of the other Loan Documents within five (5) days of the date
due; or

(c) Any representation or warranty made by the Borrower under this Agreement or
any of the other Loan Documents or any statement made by any Loan Party in any
financial statement, certificate, report, exhibit or document furnished by any
Loan Party to the Lender pursuant to this Agreement or the other Loan Documents
shall prove to have been false or misleading in any material respect as of the
time made; or

(d) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 5.01 or 5.12 or Article VI of this Agreement; or

(e) The Borrower shall default in the performance or observance of any other
covenant, agreement or duty under this Agreement, the Note or any other Loan
Document (not constituting an Event of Default under any other provision of this
Section ) and such failure continues for thirty (30) days; or

(f) The Lender’s security interest under the Stock Pledge Agreement or any of
the other Loan Documents is or shall become unperfected; or



--------------------------------------------------------------------------------

(g) Any Loan Party or any Subsidiary of a Loan Party shall (i) default (as
principal or guarantor or other surety) in any payment of principal of or
interest on any obligation (or set of related obligations) for borrowed money
beyond any period of grace with respect to the payment or, if any such
obligation (or set of related obligations) is or are payable or repayable on
demand, fail to pay or repay such obligation or obligations when demanded, or
(ii) default in the observance of any other covenant, term or condition
contained in any agreement or instrument by which such an obligation (or set of
related obligations) is or are created, secured or evidenced, if the effect of
such default is to cause, or commit the holder or holders of such obligation or
obligations (or a trustee or agent on behalf of such holder or holders) to
cause, all or part of such obligation or obligations to become due before its or
their otherwise stated maturity; or

(h) One or more judgments for the payment of money shall have been entered
against any Loan Party or any Subsidiary of any Loan Party that would,
individually or in the aggregate, have a Material Adverse Effect and shall
remain undischarged or unstayed for a period of thirty (30) days; or

(i) A writ or warrant of attachment, garnishment, execution, distraint or
similar process shall have been issued against any Loan Party, any Subsidiary of
any Loan Party or any of its properties and shall remain undischarged or
unstayed for a period of thirty (30) days; or

(j) The Lender shall have reasonably determined in good faith (which
determination shall be conclusive) that a Material Adverse Change has occurred
or that the prospect of payment or performance of any covenant, agreement or
duty under this Agreement, the Note or the other Loan Documents is impaired or
that the Lender is insecure; or

(k) (i) the FDIC, the Federal Reserve, the Office of the North Carolina
Commissioner of Banks or any other state or federal regulatory entity having or
claiming jurisdiction over the Borrower or any Subsidiary shall (a) issue a
Memorandum of Understanding, capital maintenance agreement or cease and desist
order involving the Borrower or any Subsidiary, or (b) cause the suspension or
removal of the Chief Executive Officer or any Executive Vice President of the
Borrower or the Chief Executive Officer of any Bank Subsidiary, or (ii) the FDIC
shall terminate its insurance coverage with respect to the Borrower or any
Subsidiary;

(l) The Borrower ceases to own 100% of the Shares of Bank of Oak Ridge or ceases
to control any other Bank Subsidiaries.

(m) A proceeding shall be instituted in respect of any Loan Party or any
Subsidiary of any Loan Party:

(i) seeking to have an order for relief entered in respect of such Loan Party,
or seeking a declaration or entailing a finding that such Loan Party or
Subsidiary is insolvent or a similar declaration or finding, or seeking
dissolution, winding-up, charter revocation or forfeiture, liquidation,
reorganization, arrangement, adjustment, composition or other similar relief
with respect to such Loan Party or Subsidiary, its assets or debts under any Law
relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar Law now or
hereinafter in effect which shall not have been dismissed or stayed within
thirty (30) days after such proceedings were instituted; or

(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator or other similar official for a Loan Party or Subsidiary
of a Loan Party or for all or any substantial part of its property which shall
not have been dismissed or stayed within thirty (30) days after such proceedings
were instituted; or



--------------------------------------------------------------------------------

(n) Any Loan Party or Subsidiary of any Loan Party shall become insolvent; shall
become generally unable to pay its debts as they become due; shall voluntarily
suspend transaction of its business; shall make a general assignment for the
benefit of creditors; shall institute a proceeding described in Section of this
Agreement or shall consent to any order for relief, declaration, finding or
relief described in Section of this Agreement; shall institute a proceeding
described in Section of this Agreement or shall consent to the appointment or to
the taking of possession by any such official of all or any substantial part of
its property whether or not any proceeding is instituted; shall dissolve,
wind-up or liquidate itself or any substantial part of its property; or shall
take any action in furtherance of any of the foregoing.

7.02 Consequences of an Event of Default. If an Event of Default specified in
subsections (a) through (l) of Section 7.01 of this Agreement occurs and
continues or exists, the Lender will be under no further obligation to make
Loans and may at its option demand the unpaid principal amount of the Note,
interest accrued on the unpaid principal amount thereof and all other amounts
owing by the Borrower under this Agreement, the Note and the other Loan
Documents to be immediately due and payable without presentment, protest or
further demand or notice of any kind, all of which are expressly waived, and an
action for any amounts due shall accrue immediately.

(a) If an Event of Default specified in subsections (m) or (n) of Section 7.01
of this Agreement occurs and continues or exists, the Lender will be under no
further obligation to make Loans and the unpaid principal amount of the Note,
interest accrued thereon and all other amounts owing by the Borrower under this
Agreement, the Note and the other Loan Documents shall automatically become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived, and an action for any amounts due
shall accrue immediately.

7.03 Set-Off. If the unpaid principal amount of the Note, interest accrued on
the unpaid principal amount thereof or other amount owing by the Borrower under
this Agreement, the Note or the other Loan Documents shall have become due and
payable (at maturity, by acceleration or otherwise), the Lender, any assignee of
the Lender and the holder of any participation in any Loan will each have the
right, in addition to all other rights and remedies available to it, without
notice to the Borrower, a contractual possessory security interest in and a
contractual right to set-off against and to appropriate and apply to such due
and payable amounts any Debt owing to, and any other funds held in any manner
for the account of, the Borrower by the Lender or by such holder including,
without limitation, all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or in the future maintained by the Borrower with the Lender or such holder.
The Borrower consents to and confirms the foregoing arrangements and confirms
the Lender’s rights, such assignee’s rights and such holder’s rights of banker’s
lien and set-off. Nothing in this Agreement will be deemed a waiver or
prohibition of or restriction on the Lender’s rights, such assignee’s rights or
any such holder’s rights of banker’s lien or set-off.

7.04 Other Remedies. The remedies in this Article VII are in addition to, not in
limitation of, any other right, power, privilege or remedy, either at law, in
equity or otherwise, to which the Lender may be entitled.



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.01 Business Days. Except as otherwise provided in this Agreement, whenever any
payment or action to be made or taken under this Agreement, or under the Note or
under any of the other Loan Documents is stated to be due on a day which is not
a Business Day, such payment or action will be made or taken on the next
following Business Day and such extension of time will be included in computing
interest or fees, if any, in connection with such payment or action.

8.02 Amendments and Waivers. The Lender and the Borrower may from time to time
enter into agreements amending, modifying or supplementing this Agreement, the
Note or any other Loan Document or changing the rights of the Lender or of the
Borrower under this Agreement, under the Note or under any other Loan Document
and the Lender may from time to time grant waivers or consent to a departure
from the due performance of the obligations of the Borrower under this
Agreement, under the Note or under any other Loan Document. Any such agreement,
waiver or consent must be in writing and will be effective only to the extent
specifically set forth in such writing. In the case of any such waiver or
consent relating to any provision of this Agreement, any Event of Default or
Potential Default so waived or consented to will be deemed to be cured and not
continuing, but no such waiver or consent will extend to any other or subsequent
Event of Default or Potential Default or impair any right consequent thereto.

8.03 No Implied Waiver; Cumulative Remedies. No course of dealing and no delay
or failure of the Lender in exercising any right, power or privilege under this
Agreement, the Note or any other Loan Document will affect any other or future
exercise of any such right, power or privilege or exercise of any other right,
power or privilege except as and to the extent that the assertion of any such
right, power or privilege shall be barred by an applicable statute of
limitations; nor shall any single or partial exercise of any such right, power
or privilege or any abandonment or discontinuance of steps to enforce such a
right, power or privilege preclude any further exercise of such right, power or
privilege or of any other right, power or privilege. The rights and remedies of
the Lender under this Agreement, the Note or any other Loan Document are
cumulative and not exclusive of any rights or remedies that the Lender would
otherwise have.

8.04 Notices. All notices, requests, demands, directions and other
communications (collectively “Notices”) under the provisions of this Agreement
or the Note must be in writing (including telexed or telecopied communication)
unless otherwise expressly permitted under this Agreement and must be sent by
first-class or first-class express mail, private overnight or next Business Day
courier or by telex or telecopy with confirmation in writing mailed first class,
in all cases with charges prepaid, and any such properly given Notice will be
effective when received. All Notices will be sent to the applicable party at the
addresses stated below or in accordance with the last unrevoked written
direction from such party to the other parties.

 

If to Borrower:    Oak Ridge Financial Services, Inc.    2211 Oak Ridge Road   
Oak Ridge, NC 27310    Attention: Thomas W. Wayne If to Lender:    Silverton
Bank, National Association    2115 Rexford Road    Suite 415    Charlotte, North
Carolina 28211    Attention: Charles S. Curtis, Jr.

8.05 Expenses; Taxes; Attorneys Fees. The Borrower agrees to pay or cause to be
paid and to save the Lender harmless against liability for the payment of all
reasonable out-of-pocket expenses including, but not limited to, reasonable fees
and expenses of counsel and paralegals for the Lender, incurred by the Lender
from time to time (i) arising in connection with the preparation,



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement, the Note and the other
Loan Documents, (ii) relating to any requested amendments, waivers or consents
to this Agreement, the Note or any of the other Loan Documents and (iii) arising
in connection with the Lender’s enforcement or preservation of rights under this
Agreement, the Note or any of the other Loan Documents including, but not
limited to, such expenses as may be incurred by the Lender in the collection of
the outstanding principal amount of the Loans. The Borrower agrees to pay all
stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or in the future determined in good faith by the Lender to be
payable in connection with this Agreement, the Note or any other Loan Document.
The Borrower agrees to save the Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions.
In the event of a determination adverse to the Borrower of any action at Law or
suit in equity in relation to this Agreement, the Note or the other Loan
Documents, the Borrower will pay, in addition to all other sums which the
Borrower may be required to pay, a reasonable sum for attorneys’ and paralegals’
fees incurred by the Lender or the holder of the Note in connection with such
action or suit. All payments due from the Borrower under this Section will be
added to and become part of the Debt until paid in full.

8.06 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement is held invalid or unenforceable
in whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of the provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

8.07 Governing Law; Consent to Jurisdiction. This Agreement will be deemed to be
a contract under the Laws of the State of North Carolina and for all purposes
shall be governed by and construed and enforced in accordance with the
substantive Laws, and not the laws of conflicts, of said State, except as
otherwise preempted by applicable Federal law. The Borrower consents to the
exclusive jurisdiction and venue of the federal and state courts located in
Mecklenburg County, North Carolina, in any action on, relating to or mentioning
this Agreement, the Note, the other Loan Documents or any one or more of them.

8.08 Prior Understandings. This Agreement, the Note and the other Loan Documents
supersede all prior understandings and agreements, whether written or oral,
among the parties relating to the transactions provided for in this Agreement,
the Note and the other Loan Documents.

8.09 Duration; Survival. All representations and warranties of the Borrower
contained in this Agreement or made in connection with this Agreement or any of
the other Loan Documents shall survive the making of and will not be waived by
the execution and delivery of this Agreement, the Note or the other Loan
Documents, by any investigation by the Lender, or the making of any Loan.
Notwithstanding termination of this Agreement or an Event of Default, all
covenants and agreements of the Borrower will continue in full force and effect
from and after the date of this Agreement so long as the Borrower may borrow
under this Agreement and until payment in full of the Note, interest thereon,
and all fees and other obligations of the Borrower under this Agreement or the
Note. Without limitation, it is understood that all obligations of the Borrower
to make payments to or indemnify the Lender will survive the payment in full of
the Note and of all other obligations of the Borrower under this Agreement, the
Note and the other Loan Documents.

8.10 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties to this Agreement on separate counterparts each of
which, when so executed, will be deemed an original, but all such counterparts
will constitute but one and the same instrument.



--------------------------------------------------------------------------------

8.11 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Lender, the Borrower and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
under this Agreement without the prior written consent of the Lender.

8.12 No Third Party Beneficiaries. The rights and benefits of this Agreement and
the other Loan Documents are not intended to, and shall not, inure to the
benefit of any third party.

8.13 Participation and Assignment. The Lender may from time to time participate,
sell or assign all or any part of the Loans made by the Lender or which may be
made by the Lender, or its right, title and interest in the Loans or in or to
this Agreement, to another lending office, lender or financial institution.
Except to the extent otherwise required by the context of this Agreement, the
word “Lender” where used in this Agreement means and includes any holder of a
Note originally issued to the Lender and each such holder of a Note will be
bound by and have the benefits of this Agreement, the same as if such holder had
been a signatory to this Agreement. In connection with any such sale, assignment
or grant of participation, the Lender may make available to any prospective
purchaser, assignee or participant any information relative to the Borrower or
any Loan Party or any Subsidiary of a Loan Party in the Lender’s possession.

8.14 Headings; Exhibits. The section headings contained in this Agreement are
for convenience only and do not limit or define or affect the construction or
interpretation of this Agreement in any respect. All exhibits and schedules
attached to this Agreement are incorporated and made a part of this Agreement.

8.15 Indemnity. In addition to the payment of expenses pursuant to Section 8.05
hereof, whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to indemnify, pay and hold the Lender and the
officers, directors, employees, agents, consultants, auditors, affiliates and
attorneys of the Lender (collectively called the “Indemnitees”), harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that is imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
this Agreement or the other Loan Documents, the consummation of the transactions
contemplated by this Agreement, the statements contained in the commitment
letters, if any, delivered by the Lender, the Lender’s agreement to make the
Loans hereunder, the use or intended use of the proceeds of any of the Loans or
the exercise of any right or remedy hereunder or under any of the other Loan
Documents, any error, failure or delay in the performance of any of the Lender’s
obligations under this Agreement caused by natural disaster, fire, war, strike,
civil unrest, error or inoperability of communication equipment or lines or any
other circumstances beyond the control of the Lender or actions taken by the
Lender which were reasonably believed by the Lender to be taken pursuant to this
Agreement including, but not limited to, actions taken by the Lender to amend or
cancel any funds transfer instructions or any decision by the Lender to effect
or not to effect the transfer as provided in this Agreement, or any other such
action taken by the Lender in good faith pursuant to its responsibilities under
this Agreement (the “Indemnified Liabilities”); provided, however, that the
Borrower shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of that or another Indemnitee as finally determined by a court of competent
jurisdiction.

8.16 Limitation of Liability. To the fullest extent permitted by Law, no claim
may be made by any Loan Party against the Lender or any affiliate, director,
officer, employee, attorney or agent of the Lender for any special, incidental,
consequential or



--------------------------------------------------------------------------------

punitive damages in respect of any claim arising from or relating to this
Agreement or any other Loan Document or any statement, course of conduct, act,
omission or event occurring in connection herewith or therewith (whether for
breach of contract, tort or any other theory of liability). Each Loan Party
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether such claim presently exists or arises hereafter and whether or
not such claim is known or is suspected to exist in its favor. This Section 8.17
shall not limit any rights of any Loan Party arising solely out of willful
misconduct as finally determined by a court of competent jurisdiction.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed and delivered this Agreement to be effective on the date set forth at
the beginning of this Agreement.

 

Witness:     OAK RIDGE FINANCIAL SERVICES, INC.   By:  

 

    By:  

 

  (SEAL) Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

      Silverton Bank, National Association       By:  

 

        Charles S. Curtis, Jr.           Vice President  